DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The pending claims as amended below are allowable, and so the species restriction set forth in the Office action mailed on 28 December 2020 has been reconsidered pursuant to MPEP § 821.04(a) and is hereby withdrawn.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.



EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 
Authorization for this examiner’s amendment was given in an interview with Drew T. Coelho on 25 March 2021.

The application has been amended as follows: 

1.	(Currently Amended) A method of fabricating a component using an additive manufacturing system, said method comprising:
depositing a particulate onto a build platform of the additive manufacturing system;
consolidating a first portion of the particulate to form the component, wherein a second portion of the particulate is unconsolidated;
positioning a particulate containment wall around the component and the second portion of the particulate, the particulate containment wall defining an interior space and at least one opening[ through the particulate containment wall, wherein the component and the second portion of the particulate are positioned within the interior space;
coupling at least one louver to the particulate containment wall so that each of the at least one louver is coupled adjacent to a corresponding one of the at least one opening in the particulate containment wall, wherein each of the at least one louver defines a respective passage in flow communication with[ its corresponding adjacent opening; and
	switching the particulate containment wall, as a whole, to pivot from a first position in which each of the at least one louver prevents the second portion of the particulate from flowing through[ its respective passage to a second position in which the second portion of the particulate is able to flow through the respective passage[
, thereby causing the second portion of the particulate to flow out of the interior space through the at least one opening.

2.	(Currently Amended) The method in accordance with[ claim 1, wherein each of the at least one louver includes a proximal end, a distal end, and a surface extending  said coupling of the at least one louver to the particulate containment wall comprises coupling the proximal end of each of the at least one louver to the particulate containment wall such that the surface extends at an angle relative to the particulate containment wall.

3.	(Currently Amended) The method in accordance with[ claim 2, wherein coupling the proximal end of each of the at least one louver to the particulate containment wall comprises coupling the proximal end of each of the at least one louver to the particulate containment wall at a location at least partially above the[ adjacent opening corresponding thereto, and wherein each of the at least one louver extends away from the particulate containment wall such that a distal end of each of the at least one louver is positioned below[ its corresponding opening.

4.	(Currently Amended) The method in accordance with[ claim 1, wherein depositing the particulate onto the build platform of the additive manufacturing system comprises depositing the particulate onto the build platform in a plurality of successive layers, the method further comprising directing the particulate away from the at least one opening using the at least one louver as the particulate is deposited onto the build platform.

5.	(Currently Amended) The method in accordance with[ claim 1, wherein positioning the particulate containment wall around the component and the second portion of the particulate comprises consolidating a third portion of the particulate to form the particulate containment wall.

6.	(Currently Amended) The method in accordance with[ claim 5, wherein coupling the at least one louver to the particulate containment wall comprises consolidating the third portion of the particulate to form the at least one louver and the particulate containment wall.

7.	(Currently Amended) The method in accordance with[ claim 1, wherein switching the particulate containment wall between the first position and the second position comprises pivoting the build platform and the particulate containment wall as an assembly.

8.	(Currently Amended) The method in accordance with[ claim 1 further comprising positioning an outer wall around the particulate containment wall, wherein the outer wall and the particulate containment wall define a particulate container configured to receive the second portion of the particulate as the second portion of the particulate flows out of the interior space through the at least one opening.

9.	(Currently Amended) The method in accordance with[ claim 8 further comprising releasing the second portion of the particulate from the particulate container through an opening in the outer wall.

10.	(Currently Amended) The method in accordance with[ claim 1, wherein[ the at least one opening comprises a plurality of openings defined in the particulate containment wall through which the second portion of particulate flows out from the interior space.

11.	(Currently Amended) The method in accordance with[ claim 10, wherein[ the at least one louver[ to a corresponding one of the plurality of openings defined in the particulate containment wall.

12-20.	(Canceled) 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: While additive manufacturing by consolidating particulate material is generally known, and while it is generally known to remove excess particulate from an additive manufacturing system, including for example by use of a screen, valve, actuator, flap, baffle, shutter, slat, or vacuum, the prior art of record does not teach or fairly suggest the claimed combination of steps and features, in particular whereby the claimed depositing and consolidating take place as claimed followed by the claimed positioning of the claimed particulate containment wall, the claimed coupling of at least one of the claimed louver as claimed with each of the claimed at least one louver defining the claimed respective passage, and the claimed switching of the claimed wall as a whole to pivot from the claimed first to the claimed second position so as to cause the claimed second portion of particulate to flow out of the claimed interior space through the claimed opening(s).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atul P. Khare whose telephone number is (571)270-7608.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A. Johnson can be reached on (571) 272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Atul P. Khare/Primary Examiner, Art Unit 1742